Citation Nr: 1732401	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1974 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a videoconference hearing before the undersigned in April 2016.  A transcript of the hearing is of record.  The Board remanded the appeal in June 2016.


FINDING OF FACT

The Veteran's low back disability did not have its onset in service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. §5107(b).

The first element of service connection, current disability, is established, as the Veteran has been diagnosed with degenerative disc disease of the lumbosacral spine.  See July 2005 VA radiology report. 

Regarding the second element, the Veteran reports that his low back was injured in a roll-over motor vehicle accident in May 1975 during service.  He asserts that his back was injured during that accident and that he was treated at the infirmary, provided pain medication and ordered to light duty for two weeks.  See November 2008 Statement in Support of Claim.  Additionally, he reports that he has had ongoing back pain ever since the accident.  See Board Hearing Transcript (Tr.) at 5.  

The Veteran's service treatment records are negative for complaints or findings with regard to the back or a motor vehicle accident, despite his seeking treatment for other ailments such as foot pain.  His July 1976 separation examination was normal with regard to the back, and he certified that he informed the medical officer of all defects, illnesses and injuries.  Moreover, the National Personnel Records Center (NPRC) was unable to locate any line of duty determination relating to an automobile accident (in relation to the Veteran's claim for a psychiatric disorder stemming from the same in-service injury, which is not currently before the Board).  See November 2008 Request for Information Response.  A search of records from the Navy's Office of the Judge Advocate General was similarly unsuccessful, as was a search of the National Archives and Records Administration.  See June and August 2016 Responses.

The fact that the Veteran's reported in-service automobile accident and back treatment is not documented is not dispositive, as it is plausible that an in-service event could go unreported.  However, the Board does not find his reports of such an in-service accident and injury to his back credible, as his statements have been completely inconsistent over the years.  Critically, when he applied for non service-connected pension benefits in May 2005, he reported that his back problems began in September 2000.  See May 2005 VA Form 21-526.  During his July 2005 VA examination for pension purposes, he again noted that his "chronic back pain began in 2000 secondary to injury."  However, in a January 2005 Independent Medical Examination for a Worker's Compensation claim, the Veteran reported a prior injury in May 1998 with "low back and SI joint strain," but denied any other accidents or injuries.  It was not until he sought treatment from VA in March 2007 that he first mentioned a motor vehicle accident as the source of his back problems.

In light of the absence of any objective evidence of complaints of or treatment for back problems in the Veteran's service treatment records, the absence of any clinical evidence of back symptoms for many years following service, and the Veteran's inconsistent statements concerning the history of his back symptoms, the Board concludes that his reports concerning the history of his back disability, including an in-service injury any reports of a continuity of symptomatology in the years since service, are not credible.  Thus, the second element of service connection is not satisfied, and the claim fails on that basis alone.

Regarding the final element, nexus, the record does not include any competent evidence linking the Veteran's currently diagnosed low back disability to his military service.  The Veteran is not competent to opine on this matter, which requires medical expertise, and even if he were deemed competent to render such an opinion it would not be credible, for reasons outlined above.  To the extent the Veteran testified that Dr. V.J. related his back problems to the in-service motor vehicle accident (see Board Hearing Tr. at 12), any such statement would be based on an inaccurate factual premise, and therefore of no probative value.  Finally, as noted above arthritis was first diagnosed in 2005, many decades after service, which precludes the possibility of presumptive service connection.  

Accordingly, for reasons outlined above the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a low back low back disorder is denied. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


